DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-4 are  allowed.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Tokuhashi shows a general temperature compensated oscillator.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The references cited by applicants and the above cite by examiner do not show/suggest the temperature sensor as claimed with XTAL element having 1st and 2nd vibrating regions coupled to fundamental and harmonic oscillator circuits, switch for selecting states… the frequency measurement portion and data processing portion that outputs a switch signal of the switch…where the data processing portion is configure to detect the temperature of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal  can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849